                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Civil No.: 18-995(DSD/HB)

Corey D. Stoglin,

                 Plaintiff,

v.                                                         ORDER

U.S. Department of Agriculture,

                 Defendant.


     This    matter    is   before   the   court   upon   the   report   and

recommendation of Magistrate Judge Hildy Bowbeer, dated October 22,

2018 (R&R).      The magistrate judge recommended that the court

dismiss plaintiff Corey D. Stoglin’s complaint for failure to

perfect service.      See Fed. R. Civ. P. 4(m).      No objections to the

R&R have been filed within the time period permitted.           Under these

circumstances, the court finds it appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 12] is adopted in its entirety; and

     2.     Plaintiff’s complaint [ECF No. 1] is dismissed without

prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 13, 2018


                                           s/David S. Doty
                                           David S. Doty, Judge
                                           United States District Court
